Citation Nr: 9936073	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  94-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for lumbar strain with 
degeneration of the L5-S1 disc, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	John M. McCarty, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to March 
1984 and from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from an April 1994 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO), which granted 
service connection for a low back disorder and assigned a 10 
percent disability rating, effective December 1992.  The 
veteran subsequently perfected a timely appeal regarding the 
disability rating assigned.  In a January 1997 decision, the 
Board granted an increased rating of 20 percent for the 
veteran's lumbar strain with degeneration of L5-S1 disc.  The 
veteran then filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).

Thereafter, in February 1997, the RO issued a rating decision 
implementing the Board's January 1997 decision.  
Specifically, the RO granted an increased rating of 20 
percent, effective from January 1994.

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's January 1997 decision and remand the case for further 
development and readjudication.  In July 1997, the Court 
granted the joint motion, vacated the Board's January 1997 
decision and remanded the case to the Board for compliance 
with directives that were specified by the Court.

In April 1998, the Board remanded this case to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  The requested development 
was completed, and the RO issued a Supplemental Statement of 
the Case in June 1999 in which it denied a rating in excess 
of 20 percent for the veteran's lumbar strain with 
degeneration of L5-S1 disc.  Thereafter, the veteran's claims 
folder was returned to the Board.


FINDINGS OF FACT

1.  The preponderance of competent and probative evidence of 
record demonstrates that the veteran's lumbar strain with 
degeneration of L5-S1 is manifested by no more than mild 
narrowing of the L5-S1 disc space with subjective complaints 
of pain and muscle spasm.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected low 
back disability so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of  20 percent 
evaluation for lumbar strain with degeneration of L5-S1 disc 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  As noted above, in April 
1998, this case was remanded by the Board for additional 
evidentiary development, which was completed by the RO.  
There is now ample evidence of record, including two recent 
VA examinations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Under Diagnostic Code 5295, which pertains to lumbosacral 
strain, a 10 percent rating is warranted where there is 
characteristic pain on motion; a 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position; and a 40 percent rating, the highest 
available rating under Diagnostic Code 5295, requires a 
severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292, which allows for a 10 percent rating 
for mild limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).

Under Diagnostic Code 5293, a 20 percent rating is warranted 
for intervertebral disc syndrome which is moderate with 
recurring attacks.  A 40 percent rating is warranted when the 
intervertebral disc syndrome is severely disabling with 
recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Factual Background

VA outpatient records dated between December 1992 and 
February 1994 reflect ongoing complaints and treatment 
related to low back pain.  In December 1992, the veteran 
reported a several month history of low back pain, which 
extended into the left leg and was accompanied by muscle 
spasms.  X-rays reportedly revealed diminished signal in the 
L5-S1 intervertebral disc indicating water loss without 
narrowing of the interspace.  A VA radiologist noted that 
there was no evidence of herniated nucleus pulposus (HNP), 
nerve root compression, or spinal stenosis.  In a December 
1992 radiologic consultation report, the veteran was 
diagnosed with early degeneration of the L5-S1 disc with no 
HNP.

In January 1993, the veteran underwent a VA orthopedic 
examination.  The veteran reported that while he was 
stationed at Fort Hood in 1990, he was riding in a tank and 
experienced a "jolt" that injured his back.  He further 
reported that he had been working as a truck driver until 
October 1992, until some "incidents" stopped his driving.  
The VA examiner noted that according to the veteran, these 
incidents did not involve his back problems.  The veteran 
further indicated that he currently experienced occasional 
"hot spots" in his low back area after standing for a long 
time, but that he did not have any difficulty with ordinary 
lifting.  He also indicated that he has had a few momentary 
episodes of tingling in his left leg above his ankle, which 
reportedly did not seem to be related to any specific 
activity or position.  

Upon examination, the VA examiner observed ranges of motion 
of 80 degrees flexion, 15 degrees extension, and 40 degrees 
rotation.  The veteran's reflexes were noted to be 
symmetrically active with full straight leg raising shown.  
The VA examiner noted a diagnosis a history of possible back 
strain and episodes, but indicated that examination was 
negative.  The VA examiner concluded that the suggestion of 
tingling in the left leg was not characteristic of nerve root 
involvement.  X-rays taken in January 1993 of the veteran's 
lumbosacral spine reportedly revealed vertebral end-plate 
compression at most levels.  The VA radiologist noted that 
curvature and alignment were maintained, and that pedicles 
were intact.

In a signed statement submitted in November 1994, a Dr. C.M. 
reported that he had been treating the veteran for back pain 
for one month.  Dr. C.M. noted that the veteran was taking 
muscle relaxants and pain medication, which allowed him 
enough comfort to carry on the activities of daily living.  
Dr. C.M. further noted that in his opinion, due to decreased 
functional physical capacity, which significantly interfered 
with gainful employment, the veteran was 50 to 75 percent 
disabled.

In November 1994, another VA orthopedic examination was 
provided, during which the veteran reported that following 
discharge, he returned to doing carpentry work for his 
father.  Upon examination, the VA examiner observed that the 
veteran had a slight right paravertebral muscle prominence, 
and found that he had 50 degrees flexion, 15 degrees 
extension,  35 degrees left lateral bending with slight 
segmentation, and 25 degrees right lateral bending with more 
segmentation.  Rotation was noted to be to 20 degrees on the 
left and 15 degrees on the right.  The VA examiner found no 
motor or sensory pattern, and that the veteran had full 
straight leg raising on the right.  Left straight leg raising 
was noted to "pull" behind the back, and some tenderness 
was noted that the lumbosacral junction without radiating 
pain.  The VA examiner diagnosed the veteran with probable 
degenerative changes of the lumbosacral junction with history 
of trauma.  The VA examiner concluded that the veteran tended 
to minimize his limitations, but exhibited no significant 
objective nerve root involvement on examination.  The VA 
examiner noted that the veteran's history suggested a slight 
root irritation at times.
`
X-rays of the lumbosacral spine taken in November 1994 
reportedly revealed mild narrowing involving the L5-S1 
interspace, and possible minimal displacement of the L5 
vertebral body in relation to the S1 vertebral body.  The VA 
radiologist found that the height of other disc spaces was 
unremarkable, and that the pedicles and transverse processes 
were intact.  The VA radiologist noted the presence of mild 
concave deformities involving the inferior end plates of L5, 
L4, and L3 vertebral bodies.

In a Substantive Appeal submitted in May 1995, the veteran 
reported that although he was still in the reserves, he was 
only assigned to light duty due to his back problems.  He 
also reported that he only worked to the extent that was 
necessary to help his father, and that he was unable to hold 
a steady job due to his back problems.

During his August 1995 personal hearing, the veteran 
testified that he experienced continuous back pain, worse if 
he stayed in one position for too long or if he sat below the 
normal sitting level.  He further indicated that moving his 
left side hurt more than moving his right side, and that he 
felt a tingling sensation when bending forward.  The veteran 
testified that he did not have any regular employment due to 
his back disability, and that although he was occasionally 
working for his father, this was primarily due to that fact 
that his father was 61 and usually took on only one small job 
a month.  He stated that he was also still in the National 
Guard although his activities were limited and his status was 
under review due to his back problems.  The veteran reported 
that he did not wear a back brace, and that he was currently 
taking Tylenol 3 and Elavil to sleep at night, and another 
pill for the deterioration of his back.

As noted above, in the January 1997 decision, the Board 
granted an increased rating of 20 percent for the veteran's 
lumbar strain with degeneration of the L5-S1 disc.  The 
veteran subsequently filed an appeal with the Court.  
Thereafter, the VA Office of General Counsel and the 
veteran's attorney filed a joint motion for remand, 
requesting that the Court vacate the Board's January 1997 
decision and remand the case for further development and 
readjudication.  The joint motion states that although the 
Board granted an increased rating of 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, it failed to provide 
adequate reasons and bases as to why a higher rating was not 
warranted under that code.  The joint motion further states 
that the Board also failed to make a finding as to whether 
the criteria of Diagnostic Code 5295 was in the conjunctive 
or disjunctive, and to provide adequate reasons and bases for 
such finding.  The joint motion also states that the Board 
failed to adequately address the applicability of an 
extraschedular rating under 38 C.F.R. § 3.321(b) to the 
veteran's claim, and whether or not an increased rating was 
warranted for functional loss due to pain under Deluca.  In 
July 1997, the Court granted the joint motion, vacated the 
Board's January 1997 decision and remanded the case to the 
Board for compliance with directives that were specified by 
the Court.

In October 1997, the veteran's attorney submitted two pain 
symptomatology questionnaires completed by the veteran and 
his wife.  In the first questionnaire, the veteran reported 
that he was experiencing constant pain in the low-middle part 
of his back, as if someone was sticking him with a sharp 
object.  He reported that he felt stiff in the morning and 
better after he started to move around a little, although he 
indicated that he was never at his best, as he was always in 
some degree of pain.  The veteran indicated that his pain was 
at its worst when he stood or sat in one position for too 
long, and that if he bent over, he would also feel pain in 
the very base of his neck.  He also indicated that his 
symptoms were relieved by moving around constantly.

In the second questionnaire submitted in October 1997, the 
veteran's wife indicated that the veteran was constantly 
complaining about the pain, and that he would often have her 
rub or pat his back to relieve the pain.  She also indicated 
that the veteran no longer played sports or drove for a long 
period of time as he had in the past.

In April 1998, the Board remanded this case so the veteran 
could be provided with additional VA orthopedic and 
neurological examinations to assess the current level of his 
service-connected disabilities.  The RO was also instructed 
to obtain any additional VA or non-VA treatment records, 
which might be available and which were pertinent to the 
veteran's claims.

In May 1998, the RO obtained additional VA outpatient records 
dated between July 1995 and March 1998.  These records 
reflect further ongoing treatment related to the veteran's 
low back disability.  X-rays of the lumbosacral spine taken 
in October 1995 revealed satisfactory alignment of the 
vertebral bodies, no normal intervertebral disc spaces and no 
area of significant radiographic abnormality.  A VA 
radiologist concluded that the x-rays results were within 
normal limits.  Magnetic resonance imaging (MRI) studies in 
October 1995 reportedly revealed minimal degenerative changes 
at the L5-S1 level, with the remainder the examination being 
within normal limits.  

In May 1998, the veteran was provided with VA orthopedic and 
neurological examination.  During his neurological 
examination, the veteran reported constant back pain, 
localized somewhat to the left of the midline in the 
lumbosacral region.  He further reported that there was 
usually no radiation of the pain, and that he had no lasting 
sensory loss, paresthesia, or weakness in either lower 
extremity, although he indicated that when he awoke in the 
morning he would experience a few areas of tingling in his 
left lower extremity.  This tingling reportedly did not 
persist, and usually went away almost immediately after 
moving around.  The veteran also indicated that he was 
working as a carpenter, and that he was much happier and less 
bothered by his pain when he was up and moving about.  

Upon examination, the VA neurologist noted that the veteran's 
lower extremities appeared symmetrical and that his muscle 
bulk and muscle tone were both normal.  Muscle strength was 
noted to be 5/5 bilaterally, and straight leg raising tests 
were negative at 90 degrees bilaterally.  The VA neurologist 
found that sensory examination of both lower extremities was 
entirely normal, and that deep tendon reflexes were 2+ and 
symmetrical in the lower extremities.  The VA neurologist 
noted that a little tenderness was present to the left of the 
midline in the lumbosacral paraspinous area.  The VA 
neurologist concluded that from a neurological standpoint, 
the veteran had no significant abnormalities, and that his 
symptoms were overwhelmingly those of nonneurogenic low back 
pain. 

During his May 1998 VA orthopedic examination, the veteran 
again reported that he was working daily as a carpenter.  He 
further reported that he experienced constant pain, which 
decreased with activity.  The veteran explained that his back 
pain did not interfere with his carpentry because he was able 
to move around when working.  Upon examination, the VA 
examiner noted ranges of motion of flexion to 60 degrees, 
extension to 25 degrees, and left and right lateral bending 
to 25 degrees, which the VA examiner concluded represented 
normal ranges of motion.  The VA examiner further noted that 
during range of motion testing, the veteran did not complain 
of pain and there was no evidence of muscle spasm.  Some 
tenderness was noted over the spinous process over L5.  No 
motor weakness or sensory loss was detected in the lower 
extremities, and there was reportedly no evidence of atrophy.  
X-rays reportedly revealed no evidence of narrowing of the 
disc space, and no evidence of osteophyte formation, 
subchondral sclerosis, fractures, dislocations, or 
destructive lesions.  

The May 1998 VA orthopedic examiner concluded that the 
veteran had no low back disability due to muscle pain, and 
that he had no limitation of motion due to weakness, fatigue, 
or incoordination.  The VA examiner further concluded that 
functional capacity may be compromised during acute flare-
ups, but that the veteran's back symptoms were not 
interfering in either his employment or daily activities.  

In July 1999, the veteran submitted a signed statement in 
which he indicated that the VA doctors were incorrect when 
they stated that he was able to work.  He reported that he 
still experienced pain in his back, and that this pain 
interfered in his ability to work.  He also indicated that 
the VA examiner failed to report the medications that were 
prescribed to the veteran during his examination, which 
included Ibupfrofen and Cyelobensaprine.  The veteran also 
reported that he was unable to engage in normal activities 
with his family due to his symptoms, and that he was recently 
rushed to the University Medical Center due to muscle spasms 
in his back.

An emergency room report of physical evaluation dated in 
April 1999 shows that the veteran was admitted to the 
University Medical Center for one day with complaints of 
right-sided low back pain.  Upon examination, the physician 
noted right low back pain with some tenderness on percussion, 
and that neurological status was intact.  The veteran was 
diagnosed with acute musculoskeletal pain.


Analysis

The veteran is seeking an increased rating for his service-
connected lumbar strain with degeneration of the L5-S1 disc.  
He essentially contends that his low back disorder is more 
severe than is contemplated by his currently assigned 20 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

In this instance, the Board finds that the preponderance of 
the competent and probative evidence of record is against a 
rating of 40 percent under Diagnostic Code 5295 for severe 
lumbosacral strain.  In reaching this conclusion, the Board 
finds the most probative evidence of record to be the reports 
of the several VA physical examinations, which consistently 
revealed the veteran's low back disorder to be essentially 
asymptomatic upon objective examination, with the exception 
of some tenderness noted.  In particular, the Board notes 
that physical examination repeatedly revealed lateral motion 
between 25 and 35 degrees bilaterally, and that the several 
VA examinations of record were consistently negative for any 
indication of positive Goldthwait's sign or marked limitation 
of forward bending in a standing position.  Additionally, the 
Board notes that x-rays taken in October 1995 and May 1998 
revealed no evidence of narrowing of the disc spaces, and no 
degenerative changes outside of the L5-S1 disc space.  
Although x-rays taken in November 1994 reportedly did reveal 
mild narrowing of the disc space at L5-S1, the VA radiologist 
noted that all other disc spaces appeared within normal 
limits. 

Furthermore, the Board notes that the January 1993 VA 
examiner and the May 1998 neurologist both specifically 
concluded that their examinations were entirely negative for 
any findings, and that the May 1998 VA orthopedic examiner 
specifically found that he could find no objective evidence 
of pathology to explain the veteran's low back pain.  
Although the November 1994 VA examiner found that there was 
some tenderness to palpation, that examiner further found 
that lateral bending was limited to only 25 to 35 degrees 
bilaterally.  Additionally, the November 1994 examination 
report is negative for any findings of muscle spasm or 
positive Goldthwait's sign.  Therefore, due to the lack of 
evidence demonstrating a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending, or loss of lateral motion with 
osteoarthritis changes, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

The Board has considered the opinion letter of Dr. C.M., who 
reportedly treated the veteran for his low back condition.  
However, although Dr. C.M. apparently found the veteran 
possessed decreased functional capacity his back, and that he 
was "50-75 percent disabled" as a result of his low 
disability, the Board notes that Dr. C.M. failed to provide 
any the basis for his conclusions in his letter.  
Specifically, the Board notes that Dr. C.M. failed to enclose 
any pertinent treatment records, or to point to any findings 
from his physical examination of the veteran.  Although the 
several VA outpatient treatment records were enclosed with 
his letter, the Board notes these records reflect that the 
veteran was repeatedly found to possess full range of motion 
on examination, with no evidence of weakness or numbness 
found in his low back.  Thus, due to the lack of any 
indication as to how Dr. C.M. reached his conclusions, and 
because the only treatment records offered by Dr. C.M. in 
fact appear to contradict his conclusions, Board finds his 
opinion regarding the veteran's functional capacity to be of 
little probative value.  Additionally, because there is no 
indication the Dr. C.M. applied VA rating criteria in 
reaching his figure of "50-75 percent" disability, the 
Board finds this figure to also be of little probative value 
in assessing the level of the veteran's service-connected 
disability.  The Board observes that the veteran has recently 
reported being employed as a carpenter, which he indicated 
did not bother his back as his a work involved a lot of 
movement. 

The Board has also considered the fact that the veteran was 
apparently recently admitted to the emergency room with 
complaints related to his back disability.  However, the 
Board notes that the April 1999 emergency room report reveals 
that physical examination at the time was pertinently 
negative except for some tenderness to percussion in the low 
back.  Additionally, although the veteran reported that he 
had experienced some muscle spasm in his low back, the 20 
percent disability rating presently assigned for his lumbar 
strain already contemplates muscle spasm.  Thus, the Board 
concludes that the veteran's April 1999 hospitalization 
provides no basis on which to grant a higher schedular 
rating.

The joint motion filed by the General Counsel and the 
veteran's attorney states that the Board failed in its 
January 1997 decision to make a finding as to whether the 
criteria of Diagnostic Code 5295 was in the conjunctive or 
disjunctive, and to provide adequate reasons and bases for 
such finding.  In this regard, the Board notes its belief 
that the criteria for a 40 percent rating under Diagnostic 
Code 5295 are listed in the disjunctive, not conjunctive, as 
the language of the Diagnostic Code 5295 does not require 
that a veteran meet all of the criteria in order to warrant 
an evaluation of 40 percent.  Moreover, the Board believes 
that this finding is consistent with the Court's ruling in 
Johnson v. Brown, 9 Vet. App. 7 (1996), in which the Court 
stressed that VA regulations do not require a veteran to meet 
all the criteria in order to prevail; rather, he is just 
required to show that his disability picture more nearly 
approximates the higher rating.  38 C.F.R. §§ 4.7, 4.21 
(1999).  

Nevertheless, the Board believes that despite the disjunctive 
nature of Diagnostic Code 5295, the preponderance of the 
competent and probative evidence remains against an increased 
rating under that code.  As noted above, this conclusion is 
based on the several VA examinations of record, which have 
consistently shown the veteran's low back disability to be 
essentially asymptomatic upon objective examination, with non 
of the criteria for a 40 percent disability rating being 
demonstrated.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

In particular, the Board has considered the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293 to determine if a higher 
evaluation would be warranted under this criteria.  However, 
herniated nucleus pulposus was specifically not identified on 
examination in December 1992, and herniated nucleus pulposus 
or intervertebral disc syndrome have not been identified 
subsequently.  While the veteran has complained of slight 
pain radiating into the lower extremities on occasion, the 
medical evidence of record is essentially negative for any 
neurological findings of the lumbosacral spine.  There are 
neither findings of sciatic neuropathy nor an absence of 
ankle jerk on file.  Moreover, the May 1998 VA neurologist 
specifically found that the veteran's symptoms were 
overwhelmingly those of nonneurogenic back pain, which the 
Board finds to be consistent with the veteran's earlier 
examinations in January 1993 and November 1994, as both of 
those VA examiners specifically found that there was no 
evidence of nerve root involvement on examination.  As such, 
the Board concludes that Diagnostic Code 5293 is not for 
application since neither the diagnostic entity or 
symptomatology associated therewith have been identified.

The Board has also considered the provisions of Diagnostic 
Code 5292 to determine if a higher evaluation might be 
warranted under this criteria.  However, the Board notes that 
both the January 1993 VA examiner and May 1998 VA orthopedic 
examiner found that the veteran possessed normal range of 
motion in the lumbar spine.  Additionally, although the 
November 1994 VA examiner noted that the veteran had 
exhibited flexion to only 50 degrees and extension to only 15 
degrees, the Board notes that the May 1998 VA examiner had 
found that flexion to 60 degrees and extension to 25 degrees 
represented normal range of motion in the lumbar spine.  
Thus, the Board concludes that the findings of the November 
1994 VA examiner represent no more than "moderate" 
limitation of motion, and moderate limitation of motion 
warrants a 20 percent disability rating under Diagnostic Code 
5292.  Thus, as the veteran is already rated as 20 percent 
disabled under Diagnostic Code 5292, the Board finds that an 
alternative evaluation under Diagnostic Code 5292 would not 
afford the veteran a higher rating.

The joint motion also stated the Board failed to provide 
adequate reasons and bases as to its conclusion that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 did not provide a 
basis for an increased evaluation.  Thus, the Board has again 
considered whether an increased rating may be warranted under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

While the Board acknowledges the veteran's complaints that 
his low back disorder interferes with his ability to perform 
normal daily activities, the Board finds the most probative 
evidence in this regard to be the report of the May 1998 VA 
orthopedic examiner, who found that the veteran had no 
limitation of motion due to fatigue, weakness, or 
incoordination.  Although the May 1998 VA examiner indicated 
that the veteran's functional ability may be compromised 
during acute flare-ups, the examiner further concluded that 
the veteran's pain was not interfering with his daily 
activities.  The Board finds these conclusions to be 
consistent with the earlier VA examinations of record that, 
as discussed above, revealed the veteran's low back 
disability to be asymptomatic on objective examination.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation based on 
functional loss due to pain.

In summary, the Board finds that the preponderance of the 
competent and probative evidence of record is against a 
rating in excess of 20 percent for the veteran's service-
connected lumbosacral strain with degeneration of the L5-S1 
disc.  

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the June 1999 
Supplemental Statement of the Case that an extraschedular 
evaluation was not warranted for the veteran's service-
connected disability.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board has carefully considered the evidence in this case 
both for and against the assignment of an extraschedular 
rating.  However, the Board finds the most probative evidence 
of record to be the report of the May 1998 VA orthopedic 
examiner, who concluded that the veteran's lumbosacral strain 
was not interfering with his employment.  The VA examiner 
based this conclusion on a review of the veteran's claims 
folder and a thorough physical examination, which was 
essentially negative for any findings regarding the veteran's 
low back.  Additionally, the May 1998 VA examiner also 
appears to have based his opinion on statements made by the 
veteran himself, who reported during the examination that his 
low back disability did not interfere with his job as a 
carpenter because he was able to move around a lot.

As noted above, the Board has considered evidence submitted 
by the veteran in support of his claim for an extraschedular 
evaluation, which consists of his own contentions and the 
letter from Dr. C.M., who specifically found that the 
veteran's low back disability significantly interfered with 
his ability to maintain employment.  However, as previously 
discussed, Dr. C.M. failed to explain the reasons for his 
conclusion, or to specify the basis for his opinion.  Rather, 
Dr. C.M. merely submitted copies of VA outpatient treatment 
records, which were essentially negative for any findings 
regarding the veteran's back.  Thus, the Board finds this 
opinion to be of little probative value in determining 
whether the veteran's disability markedly interferes with his 
employment.  

Regarding the veteran's own contentions, the Board notes that 
several of the veteran's statements in this regard appear 
notably inconsistent.  In particular, the Board notes that 
the veteran has repeatedly asserted that he was unable to 
obtain full time employment due to his back pain, and that he 
only did occasional carpentry work for his father, who 
usually only worked once a month.  However, during his May 
1998 VA orthopedic examination, the veteran reported that he 
was working daily as a carpenter and that his back pain did 
not interfere with this job as he was able to move around a 
lot.  Although the veteran later contended that the physician 
who wrote this statement was incorrect, the Board notes that 
similar statements were reported during his May 1998 VA 
neurological examination as well.  Because these statements 
were reported by both May 1998 VA examiners, the Board finds 
them to be more credible than the veteran's later assertion 
that his disability does in fact interfere with his work.  
Thus, in light of the inconsistent statements made by the 
veteran, the Board finds his contentions to be of very little 
probative value in determining whether his service-connected 
disability markedly interferes with his employment.

The Board finds the most probative evidence to be the report 
of the May 1998 VA examiner, who concluded that the veteran's 
service-connected disability does not interfere with his 
employment.  Accordingly, the Board finds that the 
preponderance of the evidence in this case does not 
demonstrate that the veteran's service-connected lumbar 
strain markedly interferes with employment so as to warrant 
the assignment of an extraschedular rating.  

The Board also finds that the record does not demonstrate 
that the veteran has required frequent periods of 
hospitalizations so as to render impractical the  application 
of the regular schedular standards.  Although the veteran 
reported to an emergency room with complaints of back pain in 
April 1999, this was the first time the veteran had been 
admitted to a hospital since an October 1992 incident in 
which he had reported to an emergency room with similar 
complaints.  There is no indication that his treatment on 
either of these occasions necessitated an overnight stay in 
the hospital.  Rather, the veteran appears to have been 
treated with medication and sent home.  Additionally, 
physical examination during his April 1999 admission was 
reportedly negative except for some minimal tenderness to 
percussion.  Thus, the Board concludes that the record does 
not demonstrate frequent periods of hospitalization so as to 
warrant the assignment of an extraschedular rating.

In conclusion, the Board finds that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Additional Matter

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

As noted above, the veteran in this case was assigned a 10 
percent disability rating effective December 10, 1992, which 
is the date he filed his claim for service connection.  
Thereafter, he was assigned an increased rating of 20 
percent, effective from January 6, 1994, the date of a VA 
medical certificate (VA Form 10-10m) which referred to 
chronic low back pain.  Therefore, in accordance with the 
Court's ruling in Fenderson, the Board has considered whether 
an increased rating of 20 percent is warranted for the period 
between December 1992 and January 1994.

After reviewing the evidence that was of record at the time, 
the Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for the period of 
time between December 1992 and January 1994.  This conclusion 
is based on the January 1993 VA examination report, which 
revealed full range of motion in the veteran's back, and on 
VA outpatient treatment records dated between December 1992 
and July 1993, which were negative of any findings of muscle 
spasm or loss of lateral motion in the veteran's back.  
Although the Board recognizes that a VA examiner noted in 
December 1992 that the veteran had been treated for muscle 
spasm two months before, the Board notes that a physical 
examination conducted in December 1992 reportedly revealed no 
deficits, with the exception of some spinous point 
tenderness.

Therefore, due to the lack of any objective findings of 
muscle spasm or unilateral loss of motion during the period 
in question, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 10 percent for 
the period between December 1992 and January 1994.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295; Fenderson, 12 Vet. 
App. at 125-126.  



ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's service-connected lumbar strain with degeneration 
of the L5-S1 disc is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

